Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a non-transitory computer-readable medium storing a bitstream generated by a video processing apparatus. The claim does not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (2018/0332298).
In regard to claim 1 Liu discloses A method for video processing comprising:
determining, for a conversion between a current block of a video and a bitstream representation of the current block, a weight index of a first prediction mode, wherein the first prediction mode is configured to select a weight w from a set of weights based on the weight index to generate a bi-prediction signal for the current block, and wherein the set of weights comprise multiple weights that are different from ½ (Liu pars. 73-78 note GBi encoding a block using bi-prediction based on weights, the set of weights including multiple weights that are not 0.5 as shown in pars. 75-77); and
performing, based on the weight index, a conversion between the current block and the bitstream representation, wherein the weight w and a weight 1-w are respectively applied to two prediction blocks generated from reference picture list 0 and reference picture list 1 to derive the bi-prediction signal (Liu par. 73 note computing weighted average prediction block from two motion 0 and P1 selected from list 0 and list 1);
wherein the weight index is represented by a bin string which is comprised in the bitstream representation, and the bin string comprises a plurality of bins and at least one bin of the plurality of bins is bypass coded (Liu pars 143-146 note encoding weight index information using a first most probable weight flag, and a second flag indicating the index to either the most probable weights or the remaining weights, particularly note par. 146 context encoding of the most probably weight flag, and the first bin of the second flag, and bypass coding the remainder of the second flag). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Liu further discloses a first bin of the plurality of bins is coded with at least one context, and wherein all other bins of the plurality of bins are bypass coded (Liu par. 146 note the first bin of the second flag is context coded, whereas the remaining bins are bypass coded).

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. wherein the at least one context consists of one context (Liu par. 146 note context encoding the first bin of the second flag inherently requires at least one context). 

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Liu further discloses that each of the first K bins of the plurality of bins is coded with at least one context, wherein all other bins of the plurality of bins are bypass coded, wherein K is a non-negative integer, wherein 0 ≤ K ≤ maxGBIIdxLen, and wherein maxGBIIdxLen is a maximum length of the plurality of bins (Liu par. 146 note the first bin of the second flag may be context encoded and the remaining bins are bypass encoded, further note table 1 and table 2 showing max GBI index lengths of 6, thus 0 ≤ K ≤ 6). 

In regard to claim 7 refer to the statements made in the rejection of claim 6 above. Liu further discloses one context is shared for the first K bins except for a first bin of the first K bins (Liu pars. 143-146 note the first flag is context encoded, and the first bin of the second flag is separately context encoded, which meets the limitation of ‘sharing’ the context among the first K bits except for the first bin because K=2). 

In regard to claim 8 refer to the statements made in the rejection of claim 6 above. one context is used for each of the fist K bins except for a first bin of the first K bins (Liu pars. 143-146 note the first flag is context encoded, and the first bin of the second flag is separately context encoded, which meets the limitation of using one context for the first K bits except for the first bin because K=2). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Liu further discloses the conversation comprises decoding the current block from the bitstream representation (Liu par. 69 and Fig. 3 note motion compensation unit 72 which produces predictive blocks during decoding).

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. the conversion comprises encoding the current block into the bitstream representation (Liu par. 57 and Fig. 2 motion compensation unit 44 for generating predictive blocks during encoding). 

Claims 12-16 describe an apparatus comprising a processor and a non-transitory memory executing instructions that cause a processor to perform functions substantially corresponding to the method of claims 1-3 and 10-11 above. Refer to the statements made in regard to claims 103 and 10-11 

Claims 17-20 describe a non-transitory computer readable medium that stores a bitstream or instructions which cause a processor to perform functions substantially corresponding to the method of claims 1-3 and 10-11 above. Refer to the statements made in regard to claims 103 and 10-11 above for the rejection of claims 17-19 which will not be repeated here for brevity. Further note that Liu discloses a processor and a non-transitory computer readable medium (Liu pars 188-189).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang et al (20140161189)
In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Liu discloses coding a first bin using a context and that coding may depend on neighboring blocks (Liu pars. 143-146 
In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Zhang further discloses wherein the three contexts are defined by whether the neighboring blocks located above and to the left of the current block are available and use weighting (Zhang pars 316-321 note par. 321 ctxIdxInc, or contexts depending on whether the terms condTermFlagL and condTermFlagA have values of 0 or 1, further note par. 319-320 the terms have a value of 1 only when the neighboring block is available and uses weighting). It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of utilizing in Liu a context based on whether the blocks located above and to the left also use the weighting mode of the current block as taught by Zhang in order to gain the expected advantage of utilizing the contextual information provided by nearby blocks predicted using the same mode.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 describes a second prediction mode which uses gradients in different directions to derive a motion offset and a prediction offset, and further indicates that this mode is not used when weights applied to the reference pictures are unequal. 
The closest prior arts are Liu and Lee (2019/0238880). Liu discloses performing generalized bi-prediction (GBi) including applying unequal weights to reference pictures to generate prediction blocks for a current picture. Lee further discloses a second, bi-directional optical flow (BIO), prediction mode which uses gradients in different directions to derive a motion offset and a prediction offset (Lee pars 170-225). However Lee further discloses that BIO may be applied concurrently with GBi rather than disabling BIO when using GBi as required by claim 9. 

Conclusion

US 20200107015 A1		US-PGPUB	SEO; Jungdong et al.
US 20200204807 A1		US-PGPUB	YE; Yan
US 20200413089 A1		US-PGPUB	LIAO; Ruling et al.
C. Chen, X. Xiu, Y. He and Y. Ye, "Generalized bi-prediction method for future video coding," 2016 Picture Coding Symposium (PCS), Nuremberg, 2016, pp. 1-5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423